DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Group I, Species 1, as shown in FIG. 1, in the reply filed on April 21, 2021 is acknowledged.  The traversal is on the ground(s) that claims 1-3, 6-9, 12-13 and 16-19 should be examined. This is found persuasive.
Applicant identified claims 1-3, 6-9, 12-13 and 16-19 are readable on the elected species. 
Amendment filed April 21, 2021 is acknowledged.  Claims 14-15 and 23-25 have been cancelled.  Claim 1 has been amended. Claims 1-13, 16-22 are pending.
Action on merits of elected Group I, Species 1, claims 1-3, 6-9, 12-13 and 16-19 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2019 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE INCLUDING FORMING A GATE INSULATING MATERIAL LAYER ON A PROTECTION LAYER AND REMOVING THE GATE INSULATION MATERIAL LAYER AND THE PROTECTION LAYER ON THE FIRST REGION  

Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement among different Groups and the Species, as set forth in the Office action mailed on April 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 13, 2021 is partially withdrawn.  Claims 4-5, 10-11, directed to Species 2-6 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-22, directed to semiconductor device, Group II, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Cancel claims 20-22.

Allowable Subject Matter
Claims 1-13 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record, particularly, fails to teach a method of manufacturing a semiconductor device in the combination of limitations as claimed including:
forming a first channel layer in a first region of a substrate, the substrate including the first region and a second region; forming an isolation region in the substrate to electrically isolate a portion of the first region from a portion of the second region; etching an upper surface of the second region of the substrate; forming a protection layer covering the first channel layer in the first region of the substrate and covering the second region of the substrate; removing the protection layer on the second region of the substrate; forming a gate insulation material layer on the protection layer and on the second region of the substrate; and removing the gate insulation material layer and the protection layer on the first region of the substrate. (claim 1); or 
forming a first channel layer in a first region of a substrate, the substrate including the first region and a second region, the first channel layer including silicon germanium; etching an upper surface of the second region of the substrate; forming a protection layer covering the first channel layer in the first region of the substrate and covering the second region of the substrate; removing the protection layer on the second region of the substrate; forming a second channel layer in the second region of the substrate; forming a gate insulation material layer to cover the protection layer and on the second region of the substrate; and removing the gate insulation material layer and the protection layer on the first region of the substrate, wherein the substrate includes a sequential stack of a first silicon layer, an insulation layer, and a second silicon layer, wherein the first channel layer is formed in the second silicon layer. (claim 16). 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/            Primary Examiner, Art Unit 2829